UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                             No. 09-1626



TODD M. JACK, MS, PhD, Trustee,

               Plaintiff – Appellant,

          v.

PRESIDENT CUTLER DAWSON,

               Defendant – Appellee.




                           No. 09-1721



TODD M. JACK, MS, PhD, Trustee,

               Plaintiff – Appellant,

          v.

PRESIDENT CUTLER DAWSON,

               Defendant – Appellee.




                           No. 09-1757



TODD M. JACK, MS, PhD, Trustee,

               Plaintiff – Appellant,
             v.

CUTLER DAWSON, President, Navy Federal Credit Union,

                  Defendant – Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:09-cv-00031-gec; 5:09-cv-00038-gec; 5:09-cv-00044-gec)


Submitted:    August 26, 2009             Decided:   September 3, 2009


Before MICHAEL and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd M. Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

          Todd   M.   Jack   appeals   the    district   court’s   orders

dismissing these actions pursuant to 28 U.S.C. § 1915(e)(2)(B)

(ii) (2006) for failure to state a claim.         We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.         Jack v. Dawson, Nos.

5:09-cv-00031-gec,    5:09-cv-00038-gec,        and   5:09-cv-00044-gec

(W.D. Va. filed May 20, entered May 21, 2009; June 11, 2009;

filed June 22, entered June 23, 2009).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   3